       Case 2:19-cv-00244-RAH-SRW Document 61 Filed 01/04/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION


KENNETH BOLLING,                           )
        Plaintiff,                         )
                                           )
                                           )
v.                                         )      Civil Action No.: 2:19-cv-244-RAH
                                           )
CITY OF MONTGOMERY,                        )
         Defendant.                        )


                              DEFENDANT’S WITNESS LIST



        COMES NOW the Defendant City of Montgomery, and submits the following

names of potential witnesses to be called in the trial of the above styled matter:


EXPECT TO CALL:
  1. Chief Miford Jordan

     2. J.L. Petrey

     3. Matthew Manning

     4. Earnest Finley, III

     5. Thomas Hawkins

     6. Carrie Dunnivan

     7. Ronald Sams

     8. Bill Barousse

     9. Kim Neese
   Case 2:19-cv-00244-RAH-SRW Document 61 Filed 01/04/21 Page 2 of 4




 10. Carmen Douglass

 11. City of Montgomery Corporate Representative
        a. City Employee Handbook
        b. Personnel Rules
        c. Employee Benefits

MAY CALL:

 12. Claire King

 13. Brian Champlin

 14. Jason Hunt

 15. Ken Nixon, Court Administrator

 16. Kenneth Bolling, Plaintiff

 17. Martha Earnhardt

 18. Betty Gates

 19. Assistant Chief Stanley Cooper

 20. Assistant Chief Ronnie Bozeman

 21. Deputy Chief A.L. Wright

 22. Lisa McKinnon

 23. Ebony McKinnon

 24. Keiona Bolling

 25. All witnesses identified on Plaintiff’s Witness List.

 26. Any witnesses necessary for rebuttal.

 27. Any witnesses necessary for impeachment.

 28. Any witness necessary for authentication of evidence.
     Case 2:19-cv-00244-RAH-SRW Document 61 Filed 01/04/21 Page 3 of 4




   29. Any witnesses discovered hereafter.

   30. The Defendant reserves the right to amend this witness list if necessary.

      Dated this the 4th day of January, 2021.




                                              /s/ Ashley N. Smith
                                          ASHLEY N. SMITH (SMI312)
                                          Attorney for Defendant
                                          ASB-7096-A56S



OF COUNSEL:

Ashley Smith
Tamika Miller
MILLER SMITH, LLC
445 Dexter Avenue, Suite 4050
Montgomery, Alabama 36104
Telephone No. (334) 625-6959
Facsimile No. (334) 513-8686
Email: ashley@millersmithllc.com
     Case 2:19-cv-00244-RAH-SRW Document 61 Filed 01/04/21 Page 4 of 4




                           CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing was served on the following counsel
of record via the Court’s CM/ECF filing system on January 4, 2021:


K. David Sawyer
Julian L. McPhillips, Jr.
516 South Perry Street
Montgomery, AL 36104
kdsawyer64@outlook.com
jullianmcphillips@msg-lawfirm.com



                                            /s/ Ashley N. Smith
                                         ASHLEY N. SMITH
